ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-105, recommending the disbarment of TANYA E. LAWRENCE of WEST NEW YORK, who was admitted to the bar of this State in 1998, and who thereafter was suspended from the practice of law for a period of three months effective March 19, 2002, by Order of the Court filed February 22, 2002, and who remains suspended at this time;
And the disbarment recommendation being based on respondent’s knowing misappropriation of client funds, conduct in violation of RPC 1.15(a) (failure to safeguard client funds) and RPC 8.4(e) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And TANYA E. LAWRENCE having been ordered to show cause why she should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that TANYA E. LAWRENCE be disbarred, effective immediately, and that her name be stricken from the roll of attorneys; and it is further
ORDERED that TANYA E. LAWRENCE be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that TANYA A LAWRENCE comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by TANYA E. LAWRENCE pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause *283shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.